                   Case MDL No. 2949 Document 191 Filed 12/29/20 Page 1 of 2
                  Case 9:20-cv-00169-DLC Document 12 Filed 12/29/20 Page 1 of 2


By: Brady Hibbs D.C. on
     Dec 29, 2020                       UNITED STATES JUDICIAL PANEL
                                                     on                                        Dec 29, 2020
                                         MULTIDISTRICT LITIGATION
                                                                                            By: Brady Hibbs D.C.


          IN RE: PROFEMUR HIP IMPLANT PRODUCTS
          LIABILITY LITIGATION                                                                    MDL No. 2949



                                            (SEE ATTACHED SCHEDULE)



                                  CONDITIONAL TRANSFER ORDER (CTO í11)



          On August 7, 2020, the Panel transferred 38 civil action(s) to the United States District Court for the
          Eastern District of Arkansas for coordinated or consolidated pretrial proceedings pursuant to 28
          U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, 33 additional action(s) have been
          transferred to the Eastern District of Arkansas. With the consent of that court, all such actions have
          been assigned to the Honorable Kristine G. Baker.

          It appears that the action(s) on this conditional transfer order involve questions of fact that are
          common to the actions previously transferred to the Eastern District of Arkansas and assigned to
          Judge Baker.

          Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
          Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
          Eastern District of Arkansas for the reasons stated in the order of August 7, 2020, and, with the
          consent of that court, assigned to the Honorable Kristine G. Baker.

          This order does not become effective until it is filed in the Office of the Clerk of the United States
          District Court for the Eastern District of Arkansas. The transmittal of this order to said Clerk shall
          be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
          Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                 FOR THE PANEL:
              Dec 29, 2020


                                                                 John W. Nichols
                                                                 Clerk of the Panel
     Case MDL No. 2949 Document 191 Filed 12/29/20 Page 2 of 2
    Case 9:20-cv-00169-DLC Document 12 Filed 12/29/20 Page 2 of 2




IN RE: PROFEMUR HIP IMPLANT PRODUCTS
LIABILITY LITIGATION                                                    MDL No. 2949



                 SCHEDULE CTOí11 í TAGíALONG ACTIONS



 DIST     DIV.     C.A.NO.      CASE CAPTION


ARIZONA

                                Bonacci v. Wright Medical Technology Incorporated et
  AZ       2       20í02368     al

MONTANA

  MT       9       20í00169     Smith v. Wright Medical Group, Inc. et al
